Citation Nr: 0214555	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neck disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
throat disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nose disorder.

(The claims of entitlement to service connection for a back 
disorder, a neck disorder, an eye disorder, a throat 
disorder, and a nose disorder, on the merits, will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in which 
the RO continued the denial of the veteran's claims of 
service connection for a back and neck disorder, an eye 
disorder, a throat disorder, and a nose disorder, on the 
basis that new and material evidence had not been submitted 
to reopen that claim.  The veteran's notice of disagreement 
was received on July 21, 1998.  The Board notes that the 
veteran's notice of disagreement did not specifically 
reference the rating decision in question.  In context, 
however, it is construed to express disagreement with the 
March 1998 rating decision.  A statement of the case (SOC) 
was issued in August 1998.  The veteran submitted a 
substantive appeal in March 1999, with no hearing requested.

By decision of July 2000, the Board remanded the case to the 
RO for readjudication consistent with cited court precedent 
and regulatory criteria, and for further evidentiary 
development.  Per Board remand instruction, the RO issued a 
supplemental SOC in June 2000, and the case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  In July 1997, the RO denied the veteran's claims of 
entitlement to service connection for a back disorder, a neck 
disorder, an eye disorder, a throat disorder, and a nose 
disorder.  

2.  The veteran did not file a notice of disagreement with 
the July 1997 RO decision within one year from the date of 
mailing of notice. 

3.  Physicians' statements received since the July 1997 RO 
decision (and not previously provided) are relevant to 
whether the veteran's alleged back, neck, eye, throat, and 
nose disorders were incurred in service.


CONCLUSIONS OF LAW

1.  The July 1997 decision of the RO, which denied service 
connection for a back disorder, a neck disorder, an eye 
disorder, a throat disorder, and a nose disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

2.  New and material evidence has been presented to reopen 
the previously denied claims of entitlement to service 
connection for a back disorder, a neck disorder, an eye 
disorder, a throat disorder, and a nose disorder.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5108, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159, 
3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, in November 1996, the veteran filed claims for 
service connection of a back and neck disorder, an eye 
disorder, a throat disorder, and a nose disorder.  In an 
associated statement, the veteran alleged that all injuries 
occurred in 1957, while he was attached to the 93rd 
Evacuation Hospital at Ft. Sam Houston, Texas.  He explained 
that, while in service, a "flare" caused his vision loss, 
he fell from a truck, and he had throat surgery to remove a 
fishbone.  The veteran submitted magnetic resonance imaging 
(MRI) findings dated in August 1992 from A. Borelli, M.D., 
with the referring physician listed as W. Lauerman, M.D.; a 
treatment report from Lee Hospital, dated in February 1993; 
an examination report from G. Wheeling, M.D., dated in August 
1975, and various forms concerning health insurance benefits.  

In December 1996, the RO notified the veteran that his 
service medical records were possibly lost in a July 1973 
fire at the National Personnel Records Center (NPRC).  The RO 
requested service information from the veteran to aid service 
medical evidence reconstruction.  The veteran responded, 
indicating that his eyes were injured in a gas chamber, and 
other in-service incidents previously alleged.  In January 
1997, the RO requested private treatment records from Dr. 
Borelli, Dr. Lauerman, and Fairfield Avenue Family Practice.  

In March 1997, Dr. Lauerman submitted a letter indicating 
that relevant records were available at the University of 
Pittsburgh Medical Center.  Dr. Lauerman treated the veteran 
for a neck and low back disorder from 1992 to 1995.  Records 
received from the Fairfield Avenue Family Practice were dated 
February 1995 to February 1997.  

In April 1997, the RO denied service connection for a back 
disorder, a neck disorder, an eye disorder, a throat 
disorder, and a nose disorder.  The RO cited the absence of 
service medical evidence indicating the disorders claimed.  
The veteran was notified of the RO's decision and provided 
explanation of his appellate rights.

In May 1997, the RO received additional evidence from the 
NPRC and McKoloskey Chiropractic clinic.  The NPRC 
transferred to the RO a clinical sheet reporting the 
veteran's November 1956 admission for bronchoscopy upon 
diagnosis of chronic bronchitis.  Chiropractor D. McKoloskey 
provided copies of treatment records dated April 1995 to 
April 1997.  Again, in May 1997, the RO denied service 
connection for a back disorder, a neck disorder, an eye 
disorder, a throat disorder, and a nose disorder.  The 
veteran was notified of the RO's decision and provided 
explanation of his appellate rights.

Additional private treatment records were received in late 
May 1997.  The records included an employer's January 1975 
report of a December 1974 occupational injury by Lee 
Hospital; MRI findings and examination report, dated in April 
1990, by T. Yardley, M.D.; a radiographic report dated in 
March 1990; July and August 1992 evaluation reports by Dr. 
Lauerman; a January 1993 evaluation report from M. Moncman, 
D.O.; the last page of a May 1993 administrative decision 
from the Social Security Administration (SSA) advising the 
veteran of his SSA disability award; a June 1993 letter from 
D. Liotta, counsel for Lee Hospital, advising the veteran of 
his workers' compensation award; and private treatment notes 
from Dr. Lauerman, Dr. McKoloskey, and chiropractor C. Wigton 
dated January 1990 to April 1994. 

The RO denied service connection for a back disorder, a neck 
disorder, an eye disorder, a throat disorder, and a nose 
disorder in July 1997, on the basis that additional evidence 
submitted was not new and material.  The RO cited the absence 
of evidence that orthopedic disorders were related to the 
veteran's service.  The veteran was notified of the RO's 
decision and provided explanation of his appellate rights.

In February 1998, the veteran submitted a letter from his 
congressional representative.  In the letter, Congressman J. 
M. informed the veteran of an NPRC response to congressional 
inquiry concerning the veteran's service medical records.  
The letter explained that the veteran's records "were among 
those that suffered the most damage in the fire at the [NPRC] 
on July 12, 1973."  However, a copy of a morning report from 
Brooks Army Hospital was obtained following NPRC search of 
reports from the 1956 and 1957.  The morning report indicated 
that the veteran was released from the Medical Holding 
Detachment, Ft. Sam Houston, on November 5, 1956. 

The RO issued a March 1998 decision denying the veteran's 
claim for failure to submit new and material evidence 
adequate to reopen the claims of service connection for a 
back disorder, a neck disorder, an eye disorder, a throat 
disorder, and a nose disorder.  Additional evidence was 
received in May 1998, including an August 1975 examination 
report by Dr. Wheeling; an April 1993 letter from Dr. 
Lauerman; a March 1993 examination report by physical 
therapist D. Martinazzi of Lee Hospital; and a computed 
tomography (CT) scan report by P. Nefcy, M.D., dated in 
October 1994.  A November 1976 employer's report of injury 
occurring in September 1976, by Lee Hospital, was also 
obtained. 

In November 1998, the veteran's representative submitted a 
September 1998 letter from Dr. McKolosky.  Dr. McKolosky 
indicated that the veteran had been his patient since January 
1990.  Later in November 1998, the veteran's representative 
indicated that the veteran had no service medical records and 
did not maintain contact with service "buddies" who 
witnessed his injury. 

The veteran submitted additional evidence in January 1999, 
including private treatment reports and medication 
prescriptions dated December 1990 to April 1994.  In a 
letter, he identified a VA hospital as a source of relevant 
medical treatment.  By Board decision of July 2000, the 
veteran's claims were remanded to the RO for further 
development and readjudication pursuant to Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Per Board remand instruction, the RO notified the veteran in 
August 2000 that he could submit alternate in-service and 
post-service evidence to substantiate his claims.  In a 
response the same month, the veteran stated that he submitted 
to the RO all medical evidence in his possession, and he 
identified W. Kowtoniuk, D.O., as a source of relevant 
medical treatment.  In November 2000, the Dr. Kowtoniuk 
submitted a letter stating that the veteran was treated for 
multiple disorders, including right ankle pain, neck pain, 
low back pain, allergies, and reflux esophagitis.  A May 1996 
report by Dr. Kowtoniuk was also submitted.  The RO also 
received a February 1997 letter from I. Katz, M.D., of 
Western Pennsylvania Orthopedic and Sports Medicine, Inc.; 
February 1997 and December 1999 radiographic examination 
reports from Lee Hospital; laboratory test results dated in 
August 1999; and a examination report dated November 2000.  
The RO requested and obtained VA outpatient treatment records 
from the Altoona VA Medical Center (VAMC) dated December 1996 
to June 2001.  

In April 2002, the veteran submitted statements from private 
physicians.  In a March 2002 letter, Dr. Kowtoniuk opined 
that, based on the veteran's account of incidents in service, 
the veteran's back, neck, throat, nose, and eye conditions 
may have been incurred in service.  Dr. Kowtoniuk added that 
"[t]here has been a constant track record of ongoing related 
pains, associated with his injuries dating back to his days 
in the Armed Forces."  In another letter, S. Hoffman, D.O., 
indicated that "available documentation and verbal history 
suggested that [the veteran] sustained a low back injury 
while [in service]."  

II.  Analysis 

Absent a timely appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. § 5104.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a); 20.1103 (2001).  A final and binding decision 
shall not be subject to revision on the same factual basis 
except as provided by regulation.  38 C.F.R. § 3.104(a).

Although the RO found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a back disorder, a neck disorder, an eye 
disorder, a throat disorder, and a nose disorder, the Board 
must independently address the question.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  The Board must 
review all of the evidence submitted since the last, final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
"New and material" evidence is relevant evidence that has 
not been previously submitted, which is neither cumulative 
nor redundant and, by itself or in connection with other 
evidence of record, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  (While 38 C.F.R. § 3.156 has 
been revised, the new criteria are only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,632 (August 29, 2001)).  In determining whether newly 
proffered evidence is material, the credibility of the 
evidence is presumed for the limited purpose of ascertaining 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
July 1997 RO decision that determined new and material had 
not been submitted to reopen the veteran's claims of 
entitlement to service connection for a back disorder, a neck 
disorder, an eye disorder, a throat disorder, and a nose 
disorder.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).  (Specifically, the RO 
determined that newly presented evidence, i.e., post-service 
private medical treatment records, was not material to the 
issue of whether the veteran's alleged disorders were related 
to military service.)  The Board finds that the July 1997 RO 
decision comprises the last, final disallowance of the claim 
of record.  Id.  The record indicates that the RO provided 
standard notice of appellate rights regarding the July 1997 
determination.  No notice of disagreement followed such 
notification.  The Board acknowledges that a notice of 
disagreement was provided in July 1998.  However, the July 
1998 notice of disagreement is construed to reference the 
March 1998 rating decision based on the time of filing and 
the veteran's mention of his May 1998 submission of evidence.  
As the veteran did not submit a notice of disagreement with 
the July 1997 RO decision, that decision is the last, final 
disallowance of the claim of record.  Id. 

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for a 
back disorder, a neck disorder, an eye disorder, a throat 
disorder, and a nose disorder.  Since the RO's July 1997 
denial, much evidence has been submitted and obtained 
including, in relevant part, the two private physicians' 
statements linking the veteran's alleged disorders to 
service.  In March 2002, Dr. Kowtoniuk cited evidence of 
continuing symptomatology since the veteran's military 
service.  Dr. Hoffman referred to "documentation" that the 
veteran sustained a low back injury in service.  

The Board finds the newly submitted physicians' statements 
concerning the veteran's claimed disorders comprises "new 
and material" evidence for purposes of reopening.  38 C.F.R. 
§ 3.156(a) (2001).  Dr. Kowtoniuk and Dr. Hoffman's 
statements are neither cumulative nor redundant as there is 
little evidence concerning any continuing symptomatology 
since service, and no competent evidence of an in-service low 
back injury of record.  Furthermore, assuming credibility for 
the limited purpose of ascertaining materiality, the 
physicians' statements regarding medical history may be 
substantiated.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Such evidence is "material" and of such 
significance that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
back disorder, a neck disorder, an eye disorder, a throat 
disorder, and a nose disorder.  See 38 C.F.R. § 3.156(a).  An 
ultimate credibility determination is made properly only 
after reopening.  See Hadsell v. Brown, 4 Vet. App. 208 
(1993).

As a final matter, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) revised section 5103, chapter 38 of the United States 
Code, to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The United States Court of 
Appeals for Veterans Claims (CAVC) has determined that the 
duty to notify under the VCAA applies to claimants who seek 
to reopen a claim by submitting new and material evidence.  
Quartuccio v. Principi, 16 Vet. App. at 187; see 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at section 38 C.F.R. § 3.159).  The Board acknowledges that 
the veteran was not specifically notified of the evidence VA 
would attempt to obtain on his behalf.  However, as the 
disposition of the issues on appeal is in the veteran's 
favor, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing burdens on 
VA with no benefit flowing to the claimant).


ORDER

New and material evidence to reopen the claims for 
entitlement to service connection for a back disorder, a neck 
disorder, an eye disorder, a throat disorder, and a nose 
disorder has been submitted.  Accordingly, to this extent, 
the appeal is granted.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

